Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Board of Directors GameTech International, Inc. Reno, Nevada We have issued our report dated February 1, 2012, with respect to the consolidated financial statements included in the Annual Report of GameTech International, Inc. on Form 10-K for the year ended October 30, 2011. We hereby consent to the incorporation by reference of said report in the Registration Statements of GameTech International, Inc. on Forms S-8 (File Nos. 333-167749 effective June 24, 2010, 333-122836 effective February15, 2005, 333-72886 effective November7, 2001, and 333-51411 effective April30, 1998). /S/ PIERCY BOWLER TAYLOR & KERN Certified Public Accountants Las Vegas, Nevada May 30, 2012
